                   Case 19-11047-KG    Doc 849-1    Filed 12/03/19   Page 1 of 3



                                            Exhibit A

                                      Vote Tabulation Report




RLF1 22534755v.1
                                                Case 19-11047-KG                Doc 849-1        Filed 12/03/19        Page 2 of 3


                                                                                Cloud Peak Energy Inc, et al.
                                                                               Exhibit A - Tabulation Summary

                                                                                       Number Accepting    Number Rejecting   AmountAccep ng     AmountRejec ng
Class                             Class Description                                                                                                                Class Voting Result
                                                                                             %                   %                    %                 %
                                                                                            152                  9             $227,664,000.00     $570,000.00
 3            Prepetition 2021 Notes Secured Claims against all Debtors                                                                                                 ACCEPTS
                                                                                           94.41%              5.59%                99.75%            0.25%
                                                                                            2636                298            $861,646,266.43    $38,173,973.29
 4                  General Unsecured Claims against all Debtors                                                                                                        ACCEPTS
                                                                                           89.84%             10.16%                95.76%            4.24%
                                                                                            115                  17             $30,804,461.46    $1,368,302.73
 4A               General Unsecured Claims against Cloud Peak Inc                                                                                                       ACCEPTS
                                                                                           87.12%             12.88%                95.75%            4.25%
                                                                                            114                  12             $31,976,840.04    $1,503,472.93
 4B              General Unsecured Claims against Antelope Coal LLC                                                                                                     ACCEPTS
                                                                                           90.48%              9.52%                95.51%            4.49%
                                                                                             91                  11             $30,670,152.11    $1,357,751.81
 4C               General Unsecured Claims against Arrowhead I LLC                                                                                                      ACCEPTS
                                                                                           89.22%             10.78%                95.76%            4.24%
                                                                                             91                  10             $30,670,152.11    $1,357,750.81
 4D              General Unsecured Claims against Arrowhead II LLC                                                                                                      ACCEPTS
                                                                                           90.10%              9.90%                95.76%            4.24%
                                                                                             91                  10             $30,670,152.11    $1,357,750.81
 4E              General Unsecured Claims against Arrowhead III LLC                                                                                                     ACCEPTS
                                                                                           90.10%              9.90%                95.76%            4.24%
                                                                                             91                  10             $30,670,152.11    $1,357,750.81
 4F            General Unsecured Claims against Big Metal Coal Co LLC                                                                                                   ACCEPTS
                                                                                           90.10%              9.90%                95.76%            4.24%
                                                                                             91                  10             $30,670,152.11    $1,357,750.81
 4G          General Unsecured Claims against Caballo Rojo Holdings LLC                                                                                                 ACCEPTS
                                                                                           90.10%              9.90%                95.76%            4.24%
                                                                                             91                  10             $30,670,152.11    $1,357,750.81
 4H              General Unsecured Claims against Caballo Rojo LLC                                                                                                      ACCEPTS
                                                                                           90.10%              9.90%                95.76%            4.24%
                                                                                             91                  10             $30,670,152.11    $1,357,750.81
 4I       General Unsecured Claims against Cloud Peak Energy Finance Corp                                                                                               ACCEPTS
                                                                                           90.10%              9.90%                95.76%            4.24%
                                                                                             91                  10             $30,670,152.11    $1,357,750.81
 4J       General Unsecured Claims against Cloud Peak Energy Logistics I LLC                                                                                            ACCEPTS
                                                                                           90.10%              9.90%                95.76%            4.24%
                                                                                             91                  10             $30,670,152.11    $1,357,750.81
 4K       General Unsecured Claims against Cloud Peak Energy Logistics LLC                                                                                              ACCEPTS
                                                                                           90.10%              9.90%                95.76%            4.24%
                                                                                             93                  11             $30,936,125.88    $1,357,751.81
 4L      General Unsecured Claims against Cloud Peak Energy Resources LLC                                                                                               ACCEPTS
                                                                                           89.42%             10.58%                95.80%            4.20%
                                                                                             97                  12             $30,676,866.99    $1,357,752.81
4M      General Unsecured Claims against Cloud Peak Energy Services Company                                                                                             ACCEPTS
                                                                                           88.99%             11.01%                95.76%            4.24%
                                                                                             91                  10             $30,670,152.11    $1,357,750.81
 4N        General Unsecured Claims against Cordero Mining Holdings LLC                                                                                                 ACCEPTS
                                                                                           90.10%              9.90%                95.76%            4.24%
                                                                                            103                  13             $31,148,437.03    $1,358,215.08
 4O             General Unsecured Claims against Cordero Mining LLC                                                                                                     ACCEPTS
                                                                                           88.79%             11.21%                95.82%            4.18%
                                                                                             91                  10             $30,670,152.11    $1,357,750.81
 4P           General Unsecured Claims against Cordero Oil and Gas LLC                                                                                                  ACCEPTS
                                                                                           90.10%              9.90%                95.76%            4.24%
                                                                                             91                  10             $30,670,152.11    $1,357,750.81
 4Q          General Unsecured Claims against Kennecott Coal Sales LLC                                                                                                  ACCEPTS
                                                                                           90.10%              9.90%                95.76%            4.24%


                                                                                        Page 1 of 2
                                               Case 19-11047-KG                Doc 849-1        Filed 12/03/19        Page 3 of 3


                                                                               Cloud Peak Energy Inc, et al.
                                                                              Exhibit A - Tabulation Summary

                                                                                      Number Accepting    Number Rejecting   AmountAccep ng    AmountRejec ng
Class                            Class Description                                                                                                              Class Voting Result
                                                                                            %                   %                   %                 %
                                                                                            91                  10            $30,670,152.11    $1,357,750.81
 4R              General Unsecured Claims against NERCO Coal LLC                                                                                                     ACCEPTS
                                                                                          90.10%              9.90%               95.76%            4.24%
                                                                                            91                  10            $30,670,152.11    $1,357,750.81
 4S            General Unsecured Claims against NERCO Coal Sales LLC                                                                                                 ACCEPTS
                                                                                          90.10%              9.90%               95.76%            4.24%
                                                                                            91                  10            $30,670,152.11    $1,357,750.81
 4T                 General Unsecured Claims against NERCO LLC                                                                                                       ACCEPTS
                                                                                          90.10%              9.90%               95.76%            4.24%
                                                                                            91                  10            $30,670,152.11    $1,357,750.81
 4U     General Unsecured Claims against Prospect Land and Development LLC                                                                                           ACCEPTS
                                                                                          90.10%              9.90%               95.76%            4.24%
                                                                                            91                  10            $30,670,152.11    $1,357,750.81
 4V         General Unsecured Claims against Resource Development LLC                                                                                                ACCEPTS
                                                                                          90.10%              9.90%               95.76%            4.24%
                                                                                            91                  10            $30,670,152.11    $1,357,750.81
4W      General Unsecured Claims against Sequatchie Valley Coal Corporation                                                                                          ACCEPTS
                                                                                          90.10%              9.90%               95.76%            4.24%
                                                                                           112                  12            $31,360,188.58    $1,357,959.16
 4X            General Unsecured Claims against Spring Creek Coal LLC                                                                                                ACCEPTS
                                                                                          90.32%              9.68%               95.85%            4.15%
                                                                                            91                  10            $30,670,152.11    $1,357,750.81
 4Y           General Unsecured Claims against Western Minerals LLC                                                                                                  ACCEPTS
                                                                                          90.10%              9.90%               95.76%            4.24%
                                                                                            91                  10            $30,670,152.11    $1,357,750.81
 4Z         General Unsecured Claims against Youngs Creek Holdings I LLC                                                                                             ACCEPTS
                                                                                          90.10%              9.90%               95.76%            4.24%
                                                                                            91                  10            $30,670,152.11    $1,357,750.81
4AA        General Unsecured Claims against Youngs Creek Holdings II LLC                                                                                             ACCEPTS
                                                                                          90.10%              9.90%               95.76%            4.24%
                                                                                            91                  10            $30,670,152.11    $1,357,750.81
4BB     General Unsecured Claims against Youngs Creek Mining Company, LLC                                                                                            ACCEPTS
                                                                                          90.10%              9.90%               95.76%            4.24%




                                                                                       Page 2 of 2
